985 F.2d 559
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas J. CASTORINA, Defendant-Appellant,v.UNITED STATES of America, Plaintiff-Appellee.
No. 92-5774.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1993.

Before BOYCE F. MARTIN, JR., MILBURN, and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Both the United States and counsel for the defendant have advised the court that this matter might well be moot.   There is a potential that more action might be taken in the district court.   Therefore, we remand the case to Judge James Jarvis of the United States District Court for the Eastern District of Tennessee, for such action as he deems appropriate.


2
This panel will retain supervisory jurisdiction if necessary.